Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 13, filed 09 August 2022, with respect to the rejection(s) of Claim 7 under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, have been fully considered and are persuasive.  The rejection of Claim 7 under 35 U.S.C. 112(b) has been withdrawn.
2.	Applicant’s arguments, see page 6, line 13, filed 09 August 2022, with respect to the rejection(s) of Claims 7-24 under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (Japanese Patent Publication No. JP 2015-163672 A), hereinafter Okada, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okada under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-24 are rejected under 35 U.S.C. 103 as being unpatentable by Okada et al. (Japanese Patent Publication No. JP 2015-163672 A), hereinafter Okada.
6.	Regarding Claims 7-24, Okada teaches (Paragraphs [0081-0083]) a sulfonic acid derivative compound represented by Formula (I) of the instant application. Okada teaches (Paragraphs [0093-0095 and 0134]) a polymer compound comprising a structural unit represented Formula (III) of the instant application, wherein 10 to 60% by mole of hydroxy groups or carboxyl groups present in polymer compound (B) represented by Formula (III) are protected with tertiary alkyloxycarbonyl groups, e.g. Paragraph [0134] which teaches a poly(p-hydroxystyrene) resin, wherein 30 mol % of the hydroxyl of the groups is replaced with t-carbobutoxy groups. Okada teaches (Paragraphs [0081-0083]) X1 of Formula (I) of the instant application is an alkyl group having 3 to 8 carbon atoms. Okada teaches (Paragraphs [0081-0083]) X1 of Formula (I) of the instant application is an alkyl group having 4 carbon atoms. Okada teaches (Paragraphs [0081-0083]) wherein R1 of Formula (I) of the instant application is a perfluoroalkyl group having 1 to 8 carbon atoms. Okada teaches (Paragraphs [0093-0095 and 0134]) the ratio of the structural unit represented by the Formula (III) is 50 to 90% by mole. Okada teaches (Paragraphs [0098, 0102-0103, 0124, and 0128]) a pattern obtained using the positive photosensitive composition. Okada teaches (Paragraphs [0098, 0120-0121, and 0126-0127]) forming a pattern by irradiating the positive photosensitive composition with heat or light.
7.	However, Okada fails to explicitly teach a content of the sulfonic acid derivative ranges from 0.5 to 10 parts by mass, with respect to 100 parts by mass of components other than a solvent of the polymer compound. Okada teaches (Paragraphs [0081-0083]) a positive photosensitive composition comprising a sulfonic acid derivative compound represented by Formula (I) of the instant application. However, Okada is silent as to the relative amounts of sulfonic acid derivative compound and does not comprise the sulfonic acid derivative compound in its working examples. 
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada to have a content of the sulfonic acid derivative ranges from 0.5 to 10 parts by mass, with respect to 100 parts by mass of components other than a solvent of the polymer compound. MPEP § 2144.05(II)(A) states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Herein, Okada teaches the inclusion of a sulfonic acid derivative compound represented by Formula (I) of the instant application in a positive photosensitive composition, but is silent as to the relative amounts of said sulfonic acid derivative compound. It is obvious to discover the workable ranges of said sulfonic acid derivative compound in a positive photosensitive composition.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/05/2022